United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-4088
                                  ___________

Ronnie Lockard,                      *
                                     *
            Appellant,               *
                                     *
Ruby Lockard,                        * Appeal from the United States
                                     * District Court for the
            Plaintiff,               * Eastern District of Arkansas.
                                     *
     v.                              * [UNPUBLISHED]
                                     *
Farm Service Agency, Heber Springs, *
AR; Department of Agriculture;       *
Len Blaylock, Jr.,                   *
                                     *
            Appellees.               *
                                ___________

                        Submitted: July 17, 2003
                            Filed: July 24, 2003
                                 ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Ronnie Lockard appeals the district court’s1 dismissal of his action against
federal defendants. Lockard and his mother had previously brought a similar action

      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
in federal court that was dismissed for lack of jurisdiction, given monetary limits as
to some claims and the failure to exhaust administrative remedies as to other claims.
In the instant action the Lockards presented no additional allegations, and we
conclude jurisdiction was still lacking. We therefore affirm the dismissal of this
action for lack of jurisdiction, but modify the dismissal to be without prejudice. See
Ahmed v. United States, 147 F.3d 791, 796 n.5, 797-98 (8th Cir. 1998) (district
court’s decision may be affirmed on any ground supported by record; dismissal for
lack of jurisdiction is not adjudication on merits and thus should be without
prejudice).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-